
  Norway 1814 (rev. 2016)
  
  

  
  Subsequently amended 


A. Form of government and religion



Article 1


The Kingdom of Norway is a free, independent, indivisible and inalienable Realm. Its form of government is a limited and hereditary monarchy.



Article 2


Our values will remain our Christian and humanistic heritage. This Constitution shall ensure democracy, a state based on the rule of law and human rights.



B. THE EXECUTIVE POWER, THE KING, THE ROYAL FAMILY AND RELIGION



Article 3


The Executive Power is vested in the King, or in the Queen if she has succeeded to the Crown pursuant to the provisions of Article 6 or Article 7 or Article 48 of this Constitution. When the Executive Power is thus vested in the Queen, she has all the rights and obligations which pursuant to this Constitution and the Law of the Land are possessed by the King.



Article 4


The King shall at all times profess the Evangelical-Lutheran religion.



Article 5


The King's person is sacred; he cannot be censured or accused. The responsibility rests with his Council.



Article 6


The order of succession is lineal, so that only a child born in lawful wedlock of the Queen or King, or of one who is herself or himself entitled to  the succession may succeed, and so that the nearest line shall take precedence over the more remote and the elder in the line over the younger.


An unborn child shall also be included among those entitled to the succession and shall immediately take her or his proper place in the line of succession as soon as she or he is born into the world.


The right of succession shall not, however, belong to any person who is not born in the direct line of descent from the last reigning Queen or King or a sister or brother thereof, or is herself or himself a sister or brother thereof.


When a Princess or Prince entitled to succeed to the Crown of Norway is born, her or his name and time of birth shall be notified to the first Storting in session and be entered in the record of its proceedings.


For those born before the year 1971, Article 6 of the Constitution as it was passed on 18 November 1905 shall, however, apply. For those born before the year 1990 it shall nevertheless be the case that a male shall take precedence over a female.



Article 7


If there is no Princess or Prince entitled to the succession, the King may propose his successor to the Storting, which has the right to make the choice if the King's proposal is not accepted.



Article 8


The age of majority of the King shall be laid down by law.


As soon as the King has attained the age prescribed by law, he shall make a public declaration that he is of age.



Article 9


As soon as the King, being of age, accedes to the government, he shall take the following oath before the Storting:


"I promise and swear that I will govern the Kingdom of Norway in accordance with its Constitution and Laws; so help me God, the Almighty and Omniscient."


If the Storting is not in session at the time, the oath shall be made in writing in the Council of State and be repeated solemnly by the King at the first subsequent Storting.



Article 10


(Repealed)



Article 11


The King shall reside in the Realm and may not, without the consent of the Storting, remain outside the Realm for more than six months at a time, otherwise he shall have forfeited, for his person, the right to the Crown.


The King may not accept any other crown or government without the consent of the Storting, for which two thirds of the votes are required.



Article 12


The King himself chooses a Council from among Norwegian citizens who are entitled to vote. This Council shall consist of a Prime Minister and at least seven other Members.


The King apportions the business among the Members of the Council of State, as he deems appropriate. Under extraordinary circumstances, besides the ordinary Members of the Council of State, the King may summon other Norwegian citizens, although no Members of the Storting, to take a seat in the Council of State.


Husband and wife, parent and child or two siblings may never sit at the same time in the Council of State.



Article 13


During his travels within the Realm, the King may delegate the administration of the Realm to the Council of State. The Council of State shall conduct the government in the King's name and on his behalf. It shall scrupulously observe the provisions of this Constitution, as well as such particular directives in conformity therewith as the King may instruct.


The matters of business shall be decided by voting, where in the event of the votes being equal, the Prime Minister, or in his absence the highest-ranking Member of the Council of State who is present, shall have two votes.


The Council of State shall make a report to the King on matters of business which it thus decides.



Article 14


The King may appoint State Secretaries to assist Members of the Council of State with their duties outside the Council of State. Each State Secretary shall act on behalf of the Member of the Council of State to whom he is attached to the extent determined by that Member.



Article 15


Any person who holds a seat in the Council of State has the duty to submit his application to resign once the Storting has passed a vote of no confidence against that Member of the Council of State or against the Council of State as a whole.


The King is bound to grant such an application to resign.


Once the Storting has passed a vote of no confidence, only such business may be conducted as is required for the proper discharge of duties.



Article 16


All inhabitants of the Realm shall have the right to free exercise of their religion.


The Norwegian church, an Evangelical-Lutheran church, shall remain the Norwegian National Church and will as such be supported by the State. Detailed provisions as to its system shall be laid down by law. All religious and philosophical communities were to be supported on an equal footing.



Article 17


The King may issue and repeal ordinances relating to commerce, customs, all livelihoods and the police, although these must not conflict with the Constitution or with the laws passed by the Storting (as hereinafter prescribed in Articles 76, 77, 78 and 79). They shall remain in force provisionally until the next Storting.



Article 18


As a general rule the King shall provide for the collection of the taxes and duties imposed by the Storting.



Article 19


The King shall ensure that the properties and prerogatives of the State are utilized and administered in the manner determined by the Storting and in the best interests of the general public.



Article 20


The King shall have the right in the Council of State to pardon criminals after sentence has been passed.  The criminal shall have the choice of accepting the King's pardon or submitting to the penalty imposed.


In proceedings which the Storting causes to be brought before the Court of Impeachment, no pardon other than deliverance from the death penalty may be granted, unless the Storting has given its consent thereto.



Article 21


The King shall choose and appoint, after consultation with his Council of State all senior civil and military officials. Before the appointment is made, such officials shall swear or, if by law exempted from taking the oath, solemnly declare obedience and allegiance to the Constitution and the King, although senior officials who are not Norwegian nationals may by law be exempted from this duty. The Royal Princes must not hold senior civil offices.



Article 22


The Prime Minister and the other Members of the Council of State, together with the State Secretaries, may be dismissed by the King without any prior court judgment, after he has heard the opinion of the Council of State on the subject. The same applies to senior officials employed in the Council of State offices or in the diplomatic or consular service, the highest-ranking civil officials, commanders of regiments and other military formations, commandants of forts and commanders-in-chief warships. Whether pensions should be granted to senior officials thus dismissed shall be determined by the next Storting. In the interval they shall receive two thirds of their previous pay.


Other senior officials may only be suspended by the King, and must then without delay be charged before the Courts, but they may not, except by court judgment, be dismissed nor, against their will, transferred.


All senior officials may, without a prior court judgment, be discharged from office upon attaining the statutory age limit.



Article 23


The King may bestow orders upon whomever he pleases, as a reward for distinguished services, and such orders must be publicly announced, but no rank or title other than that attached to any office. The order exempts no one from the common duties and burdens of citizens, nor does it carry with it any preferential admission to senior official posts in the State. Senior officials honourably discharged from office retain the title and rank of their office. This does not apply, however, to Members of the Council of State or the State Secretaries.


No personal, or mixed, hereditary privileges may henceforth be granted to anyone.



Article 24


The King chooses and dismisses, at his own discretion, his Royal Household and Court Officials.



Article 25


The King is Commander-in-Chief of the land and naval forces of the Realm. These forces may not be increased or reduced without the consent of the Storting. They may not be transferred to the service of foreign powers, nor may the military forces of any foreign power, except auxiliary forces assisting against hostile attack, be brought into the Realm without the consent of the Storting.


The territorial army and the other troops which cannot be classed as troops of the line must never, without the consent of the Storting, be employed outside the borders of the Realm.



Article 26


The King has the right to call up troops, to engage in hostilities in defence of the Realm and to make peace, to conclude and denounce conventions, to send and to receive diplomatic envoys.


Treaties on matters of special importance, and, in all cases, treaties whose implementation, according to the Constitution, necessitates a new law or a decision by the Storting, are not binding until the Storting has given its consent thereto.



Article 27


All Members of the Council of State shall, unless lawfully absent, attend the Council of State and no decision may be adopted there unless more than half the number of members are present.



Article 28


Proposals regarding appointments to senior official posts and other matters of importance shall be presented in the Council of State by the Member under whose department they come, and such matters shall be dealt with by him in accordance with the decision adopted in the Council of State. However, matters strictly relating to military command may, to the extent determined by the King, be excepted from proceedings in the



Article 29


If a Member of the Council of State is lawfully prevented from attending the meeting and from presenting the matters coming under his department, these may be presented by another member temporarily appointed by the King for the purpose.


If so many Members are lawfully prevented from attending that not more than half of the stipulated number are present, the requisite number of other men or women shall be temporarily appointed to take a seat in the Council of State.



Article 30


All the proceedings of the Council of State shall be entered in its records. Diplomatic matters which the Council of State decides to keep secret shall be entered in a special record. The same applies to military command matters which the Council of State decides to keep secret.


Everyone who has a seat in the Council of State has the duty frankly to express his opinion, to which the King is bound to listen. But it rests with the King to make a decision according to his own judgment.


If any Member of the Council of State is of the opinion that the King's decision conflicts with the form of government or the laws of the Realm, it is his duty to make strong remonstrances against it, as well as to enter his opinion in the records. A Member who has not thus protested is  deemed to have been in agreement with the King, and shall be answerable in such manner as may be subsequently decided, and may be  impeached by the Storting before the Court of Impeachment.



Article 31


All decisions drawn up by the King shall, in order to become valid, be countersigned. The decisions relating to military command are countersigned by the person who has presented the matter, while other decisions are countersigned by the Prime Minister or, if he has not been present, by the highest-ranking Member of the Council of State present.



Article 32


The decisions adopted by the Government during the King's absence shall be drawn up in the King's name and be signed by the Council of State.



Article 33


Norges Bank is the central bank of Norway.



Article 34


The King shall make provisions concerning titles for those who are entitled to succeed to the Crown.



Article 35


As soon as the heir to the Throne has completed her or his eighteenth year, she or he is entitled to take a seat in the Council of State, although without a vote or responsibility.



Article 36


A Princess or Prince entitled to succeed to the Crown of Norway may not marry without the consent of the King. Nor may she or he accept any other crown or government without the consent of the King and the Storting; for the consent of the Storting two thirds of the votes are required. If she or he acts contrary to this rule, they and their descendants forfeit their right to the Throne of Norway.



Article 37


The Royal Princes and Princesses shall not personally be answerable to anyone other than the King, or whomever he decrees to sit in judgment on them.



Article 38


(Repealed)



Article 39


If the King dies and the heir to the Throne is still under age, the Council of State shall immediately summon the Storting.



Article 40


Until the Storting has assembled and made provisions for the government during the minority of the King, the Council of State shall be responsible for the administration of the Realm in accordance with the Constitution.



Article 41


If the King is absent from the Realm unless commanding in the field, or if he is so ill that he cannot attend to the government, the person next entitled to succeed to the Throne shall, provided that he has attained the age stipulated for the King's majority, conduct the government as the temporary executor of the Royal Powers. If this is not the case, the Council of State will conduct the administration of the Realm.



Article 42


(Repealed)



Article 43


The choice of trustees to conduct the government on behalf of the King during his minority shall be undertaken by the Storting.



Article 44


The Princess or Prince who, in the cases mentioned in Article 41, conducts the government shall make the following oath in writing before the Storting:


"I promise and swear that I will conduct the government in accordance with the Constitution and the Laws, so help me God, the Almighty and Omniscient".


If the Storting is not in session at the time, the oath shall be made in the Council of State and later be presented to the next Storting.


The Princess or Prince who has once made the oath shall not repeat it later.



Article 45


As soon as their conduct of the government ceases, the trustees shall submit to the King and the Storting an account of the same.



Article 46


If the persons concerned fail to summon the Storting immediately in accordance with Article 39, it becomes the unconditional duty of the Supreme Court, as soon as four weeks have elapsed, to arrange for the Storting to be summoned.



Article 47


The supervision of the education of the King during his minority should, if both his parents are dead and neither of them has left any written directions thereon, be determined by the Storting.



Article 48


If the Royal Line has died out, and no successor to the Throne has been designated, then a new Queen or King shall be chosen by the Storting. Meanwhile, the Executive Power shall be exercised in accordance with Article 40.



C. Rights of citizens and the Legislative Power



Article 49


The people exercise the Legislative Power through the Storting.


Representatives to the Storting are elected through free elections and secret ballot.



Article 50


Those entitled to vote are Norwegian citizens, men and women, who, at the latest in the year when the election is held, have completed their 18th year.


The extent, however, to which Norwegian citizens, who on Election Day are resident outside the Realm but who satisfy the aforementioned conditions, are entitled to vote shall be determined by law.


Rules may be laid down by law concerning the right to vote of persons, otherwise entitled to vote, who on Election Day are manifestly suffering from a seriously weakened mental state or a reduced level of consciousness.



Article 51


The rules on the keeping of the poll list and on the registration in the poll list of persons entitled to vote shall be determined by law.



Article 52


(Repealed)



Article 53


The right to vote is lost by persons:







a.
sentenced for criminal offences, in accordance with the relevant provisions laid down by law;






b.
entering the service of a foreign power without the consent of the Government.





Article 54


The polls shall be held every fourth year. They shall be concluded by the end of September.



Article 55


The polls shall be conducted in the manner prescribed by law. Disputes regarding the right to vote shall be settled by the poll officials, whose decision may be appealed to the Storting.



Article 56


(Repealed)



Article 57


The number of representatives to be elected to the Storting shall be one hundred and sixty -nine.


The Realm is divided into nineteen constituencies.


One hundred and fifty of the representatives to the Storting are elected as representatives of constituencies and the remaining nineteen representatives are elected as members at large.


Each constituency shall have one seat at large.


The number of representatives to the Storting to be chosen from each constituency is determined on the basis of a calculation of the ratio between the number of inhabitants and surface area of each constituency and the number of inhabitants and surface area of the entire Realm, in which each inhabitant counts as one point and each square kilometre counts as 1.8 points. This calculation shall be made every eighth year.


Specific provisions on the division of the Realm into constituencies and on the allotment of seats in the Storting to the constituencies shall be determined by law.



Article 58


The polls shall be held separately for each municipality. At the polls votes shall be cast directly for representatives to the Storting, together with their proxies, to represent the entire constituency.



Article 59


The election of representatives of constituencies is based on proportional representation and the seats are distributed among the political parties in accordance with the following rules.


The total number of votes cast for each party within each separate constituency is divided by 1.4, 3, 5, 7 and so on until the number of votes cast  is divided as many times as the number of seats that the party in question may be expected to obtain. The party which in accordance with the foregoing obtains the largest quotient is allotted the first seat, while the second seat is allotted to the party with the second largest quotient, and so on until all the seats are distributed.


List alliances are not permitted.


The seats at large are distributed among the parties taking part in such distribution on the basis of the relation between the total number of votes cast for the individual parties in the entire Realm in order to achieve the highest possible degree of proportionality among the parties. The total number of seats in the Storting to be held by each party is determined by applying the rules concerning the distribution of constituency seats correspondingly to the entire Realm and to the parties taking part in the distribution of the seats at large. The parties are then allotted so many seats at large that these, together with the constituency seats already allotted, correspond to the number of seats in the Storting to which the party in question is entitled in accordance with the foregoing. If a party has already through the distribution of constituency seats obtained a greater number of seats than it is entitled to in accordance with the foregoing, a new distribution of the seats at large shall be carried out exclusively among the other parties, in such a way that no account is taken of the number of votes cast for and constituency seats obtained by the said party.


No party may be allotted a seat at large unless it has received at least four per cent of the total number of votes cast in the entire Realm.


Specific provisions concerning the distribution among the constituencies of the seats at large allotted to the parties shall be determined by law.



Article 60


Whether and in what manner those entitled to vote may deliver their ballot papers, without personal attendance at the polls, shall be determined by law.



Article 61


No one may be elected as a representative unless he or she is entitled to vote.



Article 62


Officials who are employed in government ministries, except however State Secretaries and political advisers, may not be elected as representatives. The same applies to Members of the Supreme Court and officials employed in the diplomatic or consular services.


Members of the Council of State may not attend meetings of the Storting as representatives while holding a seat in the Council of State. Nor may State Secretaries attend as representatives while holding their appointments, and political advisers in government ministries may not attend meetings of the Storting as long as they hold their positions.



Article 63


It is the duty of anyone who is elected as a representative to accept such election, unless:







a.
He is elected outside the constituency in which he is entitled to vote.






b.
He has as a representative attended all the sessions of the Storting following the previous election.






d.
He is a member of a political party and he is elected on a list of candidates which has not been issued by that party.




Rules for the time within which and the manner in which anyone who has the right to refuse election shall assert this right shall be prescribed by law.


It shall similarly be prescribed by law by what date and in which manner anyone who is elected as representative for two or more constituencies shall state which election he will accept.



Article 64


The representatives elected shall be furnished with credentials, the validity of which shall be adjudged by the Storting.



Article 65


Every representative and proxy called to the Storting shall be entitled to receive from the Treasury such reimbursement as is prescribed by law for travelling expenses to and from the Storting, and from the Storting to his home and back again during vacations lasting at least fourteen days.


He shall further be entitled to remuneration, likewise prescribed by law, for attending the Storting.



Article 66


Representatives on their way to and from the Storting, as well as during their attendance there, shall be exempt from personal arrest, unless they are apprehended in public crimes, nor may they be called to account outside the meetings of the Storting for opinions expressed there. Every representative shall be bound to conform to the rules of procedure therein adopted.



Article 67


The representatives elected in the aforesaid manner shall constitute the Storting of the Kingdom of Norway.



Article 68


The Storting shall as a rule assemble on the first weekday in October every year in the capital of the Realm, unless the King, by reason of extraordinary circumstances, such as hostile invasion or infectious disease, designates another town in the Realm for the purpose. Such a decision must be publicly announced in good time.



Article 69


When the Storting is not assembled, it may be summoned by the King if he finds it necessary.



Article 70


(Repealed)



Article 71


The members of the Storting function as such for four successive years.



Article 72


(Repealed)



Article 73


The Storting nominates a President, five Vice-Presidents and two Secretaries. The Storting may not hold a meeting unless at least half of its Members are present. However, Bills concerning amendments to the Constitution may not be dealt with unless at least two thirds of the Members of the Storting are present.



Article 74


As soon as the Storting is constituted, the King, or whoever he appoints for the purpose, shall open its proceedings with a speech, in which he shall inform it of the state of the Realm and of the issues to which he particularly desires to call the attention of the Storting. No deliberations may take place in the presence of the King.


When the proceedings of the Storting have been opened, the Prime Minister and the Members of the Council of State have the right to attend the Storting and, like its Members, although without voting, to take part in any proceedings conducted in open session, while in matters discussed in closed session only insofar as permitted by the Storting.



Article 75


It devolves upon the Storting:







a.
to enact and repeal laws; to impose taxes, dues, customs and other public charges, which shall not, however, remain operative beyond 31 December of the succeeding year, unless they are expressly renewed by a new Storting;






b.
to raise loans in the name of the Realm;






c.
to supervise the monetary affairs of the Realm;






d.
to appropriate the moneys necessary to meet government expenditure;






e.
to decide how much shall be paid annually to the King for the Royal Household, and to determine the Royal Family's appanage which may not, however, consist of real property;






f.
to have submitted to it the records of the Council of State, and all public reports and documents;






g.
to have communicated to it the conventions and treaties which the King, on behalf of the State, has concluded with foreign powers;






h.
to have the right to require anyone, the King and the Royal Family excepted, to appear before it on matters of State; the exception does not, however, apply to the Royal Princes if they hold any public office;






i.
to review the provisional lists of salaries and pensions and to make therein such alterations as it seems necessary;






j.
(repealed)






k.
to appoint five auditors, who shall annually examine the State Accounts and publish extracts of the same in print, for which purpose the Accounts shall be submitted to the auditors within six months of the end of the year for which the appropriations of the Storting have been made, and to adopt provisions concerning the procedure for authorizing the accounts of government accounting officials;






l.
to appoint a person, not a member of the Storting, in a manner prescribed by law, to supervise the public administration and all who work in its  service, to assure that no injustice is done against the individual citizen;






m.
to naturalize aliens.





Article 76


Every Bill shall first be proposed in the Storting, either by one of its own Members, or by the Government through a Member of the Council of State.


Once the Bill is passed there, a new deliberation is to take place in the Storting, which either approves or rejects it. In the latter case the Bill, with the comments appended by the Storting, shall again be taken into consideration by the Storting, which either shelves the Bill or approves it with the said comments.


Between each such deliberation there shall be an interval of at least three days.



Article 77


When a Bill has been approved by the Storting in two consecutive meetings, it is sent to the King with a request that it may receive the Royal Assent.



Article 78


If the King assents to the Bill, he appends his signature, whereby it becomes law.


If he does not assent to it, he returns it to the Storting with a statement that he does not for the time being find it expedient to give his assent. In that case the Bill must not again be submitted to the King by the Storting then assembled.



Article 79


If a Bill has been passed unaltered by two sessions of the Storting, constituted after two separate successive elections and separated from each  other by at least two intervening sessions of the Storting, without a divergent Bill having been passed by any Storting in the period between the  first and last adoption, and it is then submitted to the King with a petition that His Majesty shall not refuse his assent to a Bill which, after the  most mature deliberation, the Storting considers to be beneficial, it shall become law even if the Royal Assent is not accorded before the Storting  goes into recess.



Article 80


The Storting shall remain in session as long as it deems it necessary and shall terminate its proceedings when it has concluded its business.


In accordance with the rules of procedure adopted by the Storting, the proceedings may be resumed, but they shall terminate not later than the last Sunday in the month of September.


Within this time the King shall communicate his decision with regard to the Bills that have not already been decided (cf. Articles 77 to 79), by either confirming or rejecting them. All those which he does not expressly accept are deemed to have been rejected by him.



Article 81


All Acts (with the exception of those mentioned in Article 79) are drawn up in the name of the King, under the seal of the Realm of Norway, and  in the following terms; "We, X, make it publicly known: that the decision of the Storting of the date stated has been laid before Us: (here follows  the decision). In consequence whereof We have assented to and confirmed, as We hereby do assent to and confirm the same as Law under Our Hand and the Seal of the Realm."



Article 82


The Government is to provide the Storting with all information that is necessary for the proceedings on the matters it submits. No Member of the Council of State may submit incorrect or misleading information to the Storting or its bodies.



Article 83


The Storting may obtain the opinion of the Supreme Court on points of law.



Article 84


The Storting shall meet in open session, and its proceedings shall be published in print, except in those cases where a majority decides to the contrary.



Article 85


Any person who obeys an order, the purpose of which is to disturb the liberty and security of the Storting, is thereby guilty of treason against the Country.



D. The Judicial Power



Article 86


The Court of Impeachment pronounces judgment in the first and last instance in such proceedings as are brought by the Storting against Members of the Council of State or of the Supreme Court or of the Storting for criminal or other unlawful conduct in cases where they have breached their constitutional obligations.


The specific rules concerning indictment by the Storting in accordance with this Article shall be determined by law. However, the limitation period for the institution of indictment proceedings before the Court of Impeachment may not be set at less than 15 years.


The judges of the Court of Impeachment comprise six Members elected by the Storting and the five longest-serving, permanently appointed Members of the Supreme Court, including the President of the Supreme Court. The Storting elects the Members and their deputies for a period of six years. A Member of the Council of State or of the Storting may not be elected as a Member of the Court of Impeachment. In the Court of Impeachment the President of the Supreme Court shall preside.


Any person sitting in the Court of Impeachment who has been elected by the Storting shall not lose his seat in the Court if the period for which he is elected expires before the Court of Impeachment has concluded the proceedings in the case. Nor shall a Justice of the Supreme Court who is a Member of the Court of Impeachment lose his seat in the Court, even if he resigns as a Member of the Supreme Court.



Article 87


Specific provisions as to the composition of the Court of Impeachment and its procedures shall be laid down by law.



Article 88


The Supreme Court pronounces judgment in the final instance. Nevertheless, limitations on the right to bring a case before the Supreme Court may be prescribed by law.


The Supreme Court shall consist of a President and at least four other Members.



Article 89


In matters before the courts, the courts have the right and duty to review whether laws and other decisions made by the State authorities are contrary to the Constitution.



Article 90


The judgments of the Supreme Court may in no case be appealed.



Article 91


No one may be appointed a member of the Supreme Court before reaching 30 years of age.



E. Human Rights



Article 92


The authorities of the State shall respect and secure the human rights as they are written in this Constitution and in the treaties of human rights that are binding for Norway.



Article 93


Every human has the right to life. No one can be sentenced to death. No one must be subjected to torture or other inhuman or degrading treatment or punishment. No one shall be held in slavery or forced labour. The authorities of the State shall protect the right to life and oppose torture, slavery, forced labour and other forms of inhuman or degrading treatment.



Article 94


No one must be imprisoned or otherwise be deprived of their liberty except in cases determined by law and in the manner the law prescribes. The deprivation of liberty must be necessary and cannot constitute an unreasonable encroachment.


The person in custody shall as soon as possible be presented to a court of law. Others who have been deprived of their liberty, can have their deprivation tried before the courts without ungrounded delay.


Those who have unjustly arrested someone or kept someone illegally imprisoned are accountable to that person.



Article 95


Everyone has the right to have their case decided by an independent and impartial court within a reasonable time. The trial shall be fair and public. The court may still close the courtroom if the interests of the parties’ privacy or other substantial public interests make it necessary.


The authorities of the State shall secure the independence and impartiality of the courts and the judges.



Article 96


No one may be convicted except according to law, or be punished except after a court judgment.


Everyone has the right to be presumed innocent until proven guilty according to law.


No one can be sentenced to forfeit immovable property or all of their assets, unless these values have been used for or are the result of an unlawful act.



Article 97


No law must be given retroactive effect.



Article 98


All are equals before the law.


No person must be subject to unfair or unreasonable discrimination.



Article 99


(Repealed)



Article 100


There shall be freedom of expression.


No person may be held liable in law for having imparted or received information, ideas or messages unless this can be justified in relation to the grounds for freedom of expression, which are the seeking of truth, the promotion of democracy and the individual's freedom to form opinions. Such legal liability shall be prescribed by law.


Everyone shall be free to speak his mind frankly on the administration of the State and on any other subject whatsoever. Clearly defined limitations to this right may only be imposed when particularly weighty considerations so justify in relation to the grounds for freedom of expression.


Prior censorship and other preventive measures may not be applied unless so required in order to protect children and young persons from the harmful influence of moving pictures. Censorship of letters may only be imposed in institutions.


Everyone has a right of access to documents of the State and municipal administration and a right to follow the proceedings of the courts and democratically elected bodies. Limitations to this right may be prescribed by law to protect the privacy of the individual or for other weighty reasons.


It is the responsibility of the authorities of the State to create conditions that facilitate open and enlightened public discourse.



Article 101


Everyone has the right to form, join and withdraw from organizations, herein labour organizations and political parties.


Everyone can meet in peaceful assembly and demonstrations.


The Government is not entitled to employ military force against citizens of the State, except in accordance with law, unless any assembly disturbs the public peace and does not immediately disperse after the provisions regarding riot, loudly and clearly, have been read out to the assembly three times by the civil authority.



Article 102


Everyone has the right to respect for his private and family life, his home and his correspondence. Search of private homes shall not be made except in criminal cases.


The authorities of the State shall secure the protection of personal integrity.



Article 103


(Repealed)



Article 104


Children have the right to be respected for their human value. They have the right to be heard in questions regarding themselves, and their opinion shall be given due weight in accordance with their age and maturity.


In actions and decisions regarding a child, the best interests of the child shall be a fundamental concern.


Children have the right to protection of their personal integrity. The authorities of the State shall create conditions enabling the child’s development, hereunder secure the necessary economic and social safety, as well as the necessary standard of health, for the child; preferably within its own family.



Article 105


If the welfare of the State requires that any person shall surrender his movable or immovable property for the public use, he shall receive full compensation from the Treasury.



Article 106


Everyone who has legal residency in the realm may freely move within its borders and choose their place of residence there.


No one can be denied leaving the realm unless it is necessary with regards to effective prosecution or compulsory military service. Norwegian citizens may not be denied access to the realm.



Article 107


(Repealed)



Article 108


It is the responsibility of the authorities of the State to create conditions enabling the Sami people to preserve and develop its language, culture and way of life.



Article 109


Everyone has the right to education. Children have the right to receive basic education. The education shall preserve the individual's abilities and needs, and further their respect for democracy, rule of law and human rights.


The authorities of the State shall secure the access to secondary education, and equal opportunities to higher education on the basis of qualifications.



Article 110


The authorities of the State shall create conditions enabling every person capable of work to earn a living by working or doing business. Whoever is unable to provide for themselves has the right to support from the state.


Specific provisions concerning the right of employees to co-determination at their work place shall be laid down by law.



Article 111


(Repealed)



Article 112


Every person has a right to an environment that is conducive to health and to natural surroundings whose productivity and diversity are preserved. Natural resources should be made use of on the basis of comprehensive long-term considerations whereby this right will be safeguarded for future generations as well.


In order to safeguard their right in accordance with the foregoing paragraph, citizens are entitled to be informed of the state of the natural environment and of the effects of any encroachments on nature that are planned or commenced.


The State authorities shall issue further provisions for the implementation of these principles.



Article 113


The authorities of State require a provision in law to encroach on the individual.



F. General provisions



Article 114


To senior official posts in the State may be appointed only Norwegian citizens, men or women, who speak the language of the Country, and who  at the same time:







a.
either were born in the Realm of parents who were then subjects of the State;






b.
or were born in a foreign country of Norwegian parents who were not at that time subjects of another State;






c.
or hereafter have resided for ten years in the Realm;






d.
or have been naturalized by the Storting.




Others may, however, be appointed as teachers at the university and institutions of higher learning, as medical practitioners and as consuls in places abroad.



Article 115


In order to safeguard international peace and security or to promote the international rule of law and cooperation between nations, the Storting may, by a three-fourths majority, consent that an international organization to which Norway adheres or will adhere shall have the right, within objectively defined fields, to exercise powers which in accordance with this Constitution are normally vested in the Norwegian authorities, although not the power to alter this Constitution. For the Storting to grant such consent, at least two thirds of the Members of the Storting shall be present, as required for proceedings for amending the Constitution.


The provisions of this Article do not apply in cases of membership in an international organization, whose decisions only have application for Norway purely under international law.



Article 116


The purchase money, as well as the revenues of the landed property constituting ecclesiastical benefices, should be applied solely to the benefit of the clergy and to the promotion of education. The property of charitable institutions should be applied solely to the benefit of the institutions themselves.



Article 117


Allodial right and the right of primogeniture shall not be abolished. The specific conditions under which these rights shall continue for the greatest benefit of the State and to the best advantage of the rural population shall be determined by the first or second subsequent Storting.



Article 118


No earldoms, baronies, entailed estates or fideicommissa may be created in the future.



Article 119


As a general rule every citizen of the State is equally bound to serve in the defence of the Country for a specific period, irrespective of birth or fortune.


The application of this principle, and the restrictions to which it shall be subject, shall be determined by law.



Article 120


The form and colours of the Norwegian Flag shall be determined by law.



Article 121


If experience shows that any part of this Constitution of the Kingdom of Norway ought to be amended, the proposal to this effect shall be  submitted to the first, second or third Storting after a new General Election and be publicly announced in print. But it shall be left to the first, second or third Storting after the following General Election to decide whether or not the proposed amendment shall be adopted. Such amendment must never, however, contradict the principles embodied in this Constitution, but solely relate to modifications of particular provisions which do not alter the spirit of the Constitution, and such amendment requires that two thirds of the Storting agree thereto.


An amendment to the Constitution adopted in the manner aforesaid shall be signed by the President and the Secretary of the Storting, and shall be sent to the King for public announcement in print, as an applicable provision of the Constitution of the Kingdom of Norway.

